DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              INFINITE LEGACY INVESTMENTS LIMITED,
                  a Hong Kong private limited company,
                              Appellant,

                                    v.

CBIZ ACCOUNTING, TAX AND ADVISORY OF SOUTH FLORIDA, LLC,
             a Delaware limited liability company,
                           Appellee.

                              No. 4D20-1142

                              [May 27, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaime R. Goodman, Judge; L.T. Case No. 50-2017-CA-
009539-XXXX-MB.

  Robert Rossano of the Law Offices of Robert Rossano, P.A., Coral
Gables, for appellant.

  H. Steven Vogel and Alan J. Perlman of Dickinson Wright PLLC, Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN, JJ., and ROBINSON, MICHAEL A., Associate Judge,
concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.